Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 5, 2019.  Claims 1-11 are pending.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control comparison unit”, and “control switching unit” in claim 1, “computer resource calculation unit” in claim 2, and “control information comparison unit”, and “control switching unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin, U.S. Patent 9,110,838 B2 (2015).
As to claim 1, Martin discloses a moving object control system, comprising: 
a device to be controlled used for an operation of a moving object (Figure 1, Column 2, Lines 29-42); 
a plurality of control devices used for controlling the device to be controlled (Column 2, Lines 50-61); and 
a motion control device different from the plurality of control devices, wherein each of the plurality of control devices generates control information which defines a control content of the device to be controlled (Column 2, Lines 29-42), 
the motion control device includes a control information comparison unit which determines a state of each of the plurality of control devices based on the control information and a control switching unit which switches the control content of each of the plurality of control devices based on a determination result of the control information comparison unit (Column 6, Line 58 – Column 7, Line 24), and 
the control information comparison unit determines, based on the control information and a plurality of pieces of control condition information which define control conditions of the device to be controlled by the plurality of control devices, which control condition information among the plurality of pieces of control condition information is to be applied (Column 6, Line 58 – Column 7, Line 24).
As to claim 2, Martin discloses the moving object control system according to claim 1, and further discloses further comprising: a computer resource calculation unit which calculates a computer resource of the control system, wherein the control condition information includes a necessary computer resource necessary for control of the device to be controlled by the control device (Column 8, Line 36 – Column 9, Line 6), and 
the control information comparison unit determines which control condition information among the plurality of pieces of control condition information is to be applied based on the control information, the necessary computer resource, and the computer resource (Column 9, Lines 7-33).
As to claim 5, Martin discloses a moving object control system, comprising: 
a device to be controlled used for an operation of a moving object (Figure 1, Column 2, Lines 29-42); and 
a plurality of control devices used for controlling the device to be controlled (Column 2, Lines 50-61), wherein 
each of the plurality of control devices generates control information which defines a control content of the device to be controlled (Column 2, Lines 29-42), 
a control information comparison unit which determines a state of each of the plurality of control devices based on the control information is included (Column 6, Line 58 – Column 7, Line 24), and 
a control switching unit which switches the control content of each of the plurality of control devices based on a determination result of the control information comparison unit is included (Column 6, Line 58 – Column 7, Line 24), and 
the control information comparison unit determines, based on the control information and a plurality of pieces of control condition information which define control conditions of the device to be controlled by the control devices, which control condition information among the plurality of pieces of control condition information is to be applied (Column 6, Line 58 – Column 7, Line 24).
As to claim 8, Martin discloses a moving object control method in a control system, in which a device to be controlled used for an operation of a moving object and a plurality of control devices used for controlling the device to be controlled are included, the method comprising: 
a step of generating control information which defines a control content of the device to be controlled (Column 2, Lines 29-42); and 
a step of determining, based on the control information and a plurality of pieces of control condition information which defines control conditions of the device to be controlled by the plurality of control devices, which control condition information among the plurality of pieces of control condition information is to be applied (Column 6, Line 58 – Column 7, Line 24).
As to claim 9, Martin discloses the moving object control method according to claim 8, and further discloses further comprising: 
a step of calculating a computer resource of the control system (Column 8, Line 36 – Column 9, Line 6); and 
a step of acquiring a necessary computer resource necessary for controlling the device to be controlled by the control device (Column 8, Line 36 – Column 9, Line 6), wherein 
the step of determining which control condition information among the plurality of pieces of control condition information is to be applied is to determine which control condition information among the plurality of pieces of control condition information is to be applied based on the control information, the necessary computer resource, and the computer resource (Column 9, Lines 7-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin, U.S. Patent 9,110,838 B2 (2015) in view of Official Notice.
As to claim 6, Martin discloses the moving object control system according to claim 1.  Martin further discloses an actuator control (Figure 1, actuators 104, Column 2, Lines 29-61).  Martin does not disclose an actuator controlling a steering, accelerator or brake of a vehicle.
The Examiner takes Official Notice that it would have been well-understood, routine and conventional in the relevant art to have the control device and the motion control device are provided in a vehicle, and the device to be controlled is an actuator which controls a steering, an accelerator, or a brake used for an operation of the vehicle.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Martin, with the actuator being a steering, accelerator, or brake of a vehicle, as claimed, to control the vehicle, using standard control operations of a vehicle, to operate the vehicle safely.
As to claim 7, Martin discloses the moving object control system according to claim 1.  Martin does not disclose a cloud computing computer network, as claimed.
The Examiner takes Official Notice that it would have been well-understood, routine and conventional in the relevant art to connect to a cloud computing computer network.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Martin, with connection to a cloud computing computer network, as claimed, to connect to other users and a control server to allow sharing of data and processing and provide the data to the vehicle for operation.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin, U.S. Patent 9,110,838 B2 (2015) in view of Oyama, U.S. Patent 10,569,774 B2 (2020).

As to claim 11, Martin discloses the moving object control method according to claim 8.  Martin does not disclose an abnormal control, as claimed.
Oyama discloses wherein when it is determined that none of the plurality of pieces of control condition information can be applied, a step of determining the control system to be in an abnormal state, and controlling the control device to be controlled by abnormality processing control is included (Column 11, Lines 23-37, Column 12, Lines 45-54).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 8, as disclosed by Martin, with abnormal processing control, as claimed, as disclosed by Oyama, to determine an abnormal condition and process the information differently or with a more fail-safe method, allowing the vehicle to remain safe, despite the lack of pieces of control condition information used for making the control decisions in the normal manner.

Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663